In the Court of Criminal
           Appeals of Texas
                           ══════════
                          No. WR-94,322-01
                           ══════════

                   EX PARTE TUAN TRUNG TA,
                               Applicant
   ═══════════════════════════════════════
         On Application for a Writ of Habeas Corpus
       Cause No. 1282590-A in the 228th District Court
                    From Harris County
   ═══════════════════════════════════════

       YEARY, J., filed a concurring opinion, in which SLAUGHTER, J.,
joined.

      Applicant entered an open guilty plea to murder in 2013 and was
sentenced to forty years’ imprisonment. Applicant filed a direct appeal
challenging his conviction, but after filing he requested to withdraw the
notice of appeal. The Fourteenth Court of Appeals granted Applicant’s
request and dismissed the appeal in 2014. Tuan Trung Ta v. State, No.
                                                                        TA – 2




14-13-00351-CR, 2014 WL 2446621, at *1 (Tex. App.—Houston [14th
Dist.] May 29, 2014, no pet.). In September of 2022, Applicant filed an
application for writ of habeas corpus in the county of conviction. TEX.
CODE CRIM. PROC. art. 11.07. In his application, he alleges that his plea
was involuntary due to the ineffective assistance of counsel, that his
counsel was ineffective for denying Applicant the right to testify at the
plea hearing, and that the deprivation of his right to testify was
structural error.
       Today, the Court remands this application to the trial court to
further develop the record. I join the Court’s remand order. But I write
separately to address my thoughts concerning the doctrine of laches and
its possible application to this case. See Ex parte Smith, 444 S.W.3d 661,
663 (Tex. Crim. App. 2014) (holding a trial court has the authority to
sua sponte consider the doctrine of laches); Ex parte Bazille, ___ S.W.3d
___, No. WR-89,851-02, 2022 WL 108348, at *1 (Tex. Crim. App. Jan. 12,
2022) (Yeary, J., concurring).
       The doctrine of laches ought to be considered in a case like this
one. Applicant’s appeal was dismissed in 2014, but this writ application
was not filed until over eight years later. 1 The record is also silent
regarding circumstances that may excuse Applicant’s delay, and at least
some explanation for the long delay in filing should be provided.
Consistent with this Court’s precedent, the trial court “may sua sponte


       1 “Our revised approach will permit courts to more broadly consider the
diminished memories of trial participants and the diminished availability of
the State’s evidence, both of which may often be said to occur beyond five years
after a conviction becomes final.” Ex parte Perez, 398 S.W.3d 206, 216 (Tex.
Crim. App. 2013) (citing Ex parte Steptoe, 132 S.W.3d 434, 437–39 (Tex. Crim.
App. 2004) (Cochran, J., dissenting)).
                                                                   TA – 3




consider and determine whether laches should bar relief.” Smith, 444
S.W.3d at 667. If the trial court does so, it must give Applicant the
opportunity to explain the reasons for the delay and give the State’s
prosecutors and/or former counsel for Applicant an opportunity to state
whether Applicant’s delay has caused any prejudice to their ability to
defend against Applicant’s claims. Id. at 670. And ultimately, the trial
court may include findings of fact and conclusions of law concerning the
doctrine of laches in its response to this Court’s remand order.
      With these additional thoughts, I join the Court’s order.



FILED:                                  December 14, 2022
DO NOT PUBLISH